Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 02/08/2022. Claims 35 and 45 are amended. Claims 42 and 52 are canceled. Claims 35-41, 43-51, and 53-54 are pending examination.
	


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-41, 43-51, and 53-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 35 is/are drawn to system (i.e., a machine/manufacture), and claim(s) 45 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 35, and 45 is/are drawn to one of the statutory categories of invention.
Claims 35-41, 43-51, and 53-54 are directed to scan a product code and provide a map of the store when the consumer is within the store. Specifically, the claims recite a graphical user interface (“GUI”) operable to provide a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product, wherein the GUI is operable to provide a map, to the consumer, of the store when the consumer is within the store, and wherein the mobile device is operable to scan the product code using a radio frequency signal, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as mobile device, camera, touch sensitive screen, non-transitory computer readable medium, processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the mobile device, camera, touch sensitive screen, non-transitory computer readable medium, processor perform(s) the steps or functions of a graphical user interface (“GUI”) operable to provide a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product, wherein the GUI is operable to provide a map, to the consumer, of the store when the consumer is within the store, and wherein the mobile device is operable to scan the product code using a radio frequency signal. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a mobile device, camera, touch sensitive screen, non-transitory computer readable medium, processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of scan a product code and provide a map of the store when the consumer is within the store. As discussed above, taking the claim elements separately, the mobile device, camera, touch sensitive screen, non-transitory computer readable medium, processor perform(s) the steps or functions of a graphical user interface (“GUI”) operable to provide a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product, wherein the GUI is operable to provide a map, to the consumer, of the store when the consumer is within the store, and wherein the mobile device is operable to scan the product code using a radio frequency signal. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of scan a product code and provide a map of the store when the consumer is within the store. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 36-41, 43, 44, 46-51, and 53-54 further describe the abstract idea of scan a product code and provide a map of the store when the consumer is within the store. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35, 36, 40, 45, 46, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., (U.S. Patent Application Publication No. 20030054888) in view of Ocko et al., (U.S. Patent Application Publication No. 20130006734) in view of Haddick et al., (U.S. Patent Application Publication No. 20130127980).

As to Claim 35, Walker teaches a mobile device, wherein the mobile device comprises: wherein the mobile device is operable to scan the product code using a radio frequency signal; (0076: a bar code scanner 330 for scanning a product bar code, usually located on product packaging, and for extracting a product identifier therefrom. Extracted product identifiers may include a Store Keeping Unit (SKU), a Universal Product Code (UPC) or a product identifier internal to the retailer. Many types of bar code scanners are known in the art, including a hand-held scanner and a fixed scanner across which a bar code is swiped… 0052: a radio frequency (RF)).
Walker does not teach a graphical user interface (“GUI”) operable to provide a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product.
a graphical user interface (“GUI”) operable (0046: a GUI presented to a player) to provide a game entry (0046: product placement within the virtual game… 0099: receiving a confirmation that the player has scanned a code) to a consumer that finds a particular product (0046: an advertising opportunity may include an in-game display, or may include a branded product placement within the virtual game. Accordingly, the branded product may be provided in a GUI presented to a player participating in the game) in a store (0046: branded product placement within the virtual game… 0058: a virtual representation for a branded consumer product or service, such as a store or restaurant, clothing apparel, a food item, an automobile, and the like) and scans a product code associated with the particular product (0028: scan a label 114 or a code 116 (e.g., a bar code), or to read a radio frequency identification (RFID) tag 118, of a physical good (e.g., physical goods 112.1-112.n). Moreover, the client device 104 can inform the ad bidding system 108.3 or the advertising system 108.n that the player 102 has scanned one or more of the physical goods 112.1-112.n)… 0099: receiving a confirmation that the player has scanned a code that is attached to a physical good or that is provided by the advertiser associated with a service (e.g., a merchant)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to include a graphical user interface (“GUI”) operable to provide a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product of Ocko. Motivation to do so comes from the knowledge well known in the art that a graphical user interface (“GUI”) operable to provide a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product would provide a more accurate way to provide a code with a product that the user would be interested in and that would therefore make the method/system more profitable and more accurate.
Walker does not teach wherein the GUI is operable to provide a map, to the consumer, of the store when the consumer is within the  store.
However Haddick teaches wherein the GUI is operable to provide a map, to the consumer, of the store when the consumer is within the  store, and (0076: user may use the glasses equipped with a camera, scanner, QR reader and the like to scan items… scanning an item either virtually, with a scanner associated with the glasses… the user may be presented with a specific map of the store and wherein the GUI is operable to provide a map, to the consumer, of the store when the consumer is within the  store of Haddick. Motivation to do so comes from the knowledge well known in the art that wherein the GUI is operable to provide a map, to the consumer, of the store when the consumer is within the  store would help the consumer to find his item or product in an efficient and faster way which would save him time and that therefore make the method/system more efficient.

As to Claim 35, Walker, Ocko, and Haddick teach the mobile device according to claim 35.
Walker further teaches wherein the GUI is operable to present the consumer with an alternative product category from which to select the particular product; (0138: a customer may receive an alternate product).

As to Claim 40, Walker, Ocko, and Haddick teach the mobile device according to claim 35.
Walker further teaches wherein the GUI comprises a touch-sensitive screen, and wherein the consumer is operable to select the particular product on the touch-sensitive screen; (0059: The input device 130 may be any device for inputting data, such as a keyboard, a touch screen… a customer to input a selection of a product to the retailer controller 100).

As to Claim 45, Walker teaches a non-transitory computer-readable medium having a plurality of code sections, each code section comprising a plurality of instructions executable by one or more processors to perform actions of a mobile application on a mobile device, wherein the actions of the mobile application comprise:providing, via the GUI, a map of the store, to the consumer, store when the consumer is within the store; (0076: a bar code scanner 330 for scanning a product bar code, usually located on product 
Walker does not teach providing, via a graphical user interface (“GUI”) of the mobile device a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product.
However Ocko teaches providing, via a graphical user interface (“GUI”) of the mobile device (0046: a GUI presented to a player), a game entry (0046: product placement within the virtual game… 0099: receiving a confirmation that the player has scanned a code) to a consumer that finds a particular product in a store (0046: an advertising opportunity may include an in-game display, or may include a branded product placement within the virtual game. Accordingly, the branded product may be provided in a GUI presented to a player participating in the game) in a store (0046: branded product placement within the virtual game… 0058: a virtual representation for a branded consumer product or service, such as a store or restaurant, clothing apparel, a food item, an automobile, and the like) and scans a product code associated with the particular), product, (0028: scan a label 114 or a code 116 (e.g., a bar code), or to read a radio frequency identification (RFID) tag 118, of a physical good (e.g., physical goods 112.1-112.n). Moreover, the client device 104 can inform the ad bidding system 108.3 or the advertising system 108.n that the player 102 has scanned one or more of the physical goods 112.1-112.n)… 0099: receiving a confirmation that the player has scanned a code that is attached to a physical good or that is provided by the advertiser associated with a service (e.g., a merchant)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to include providing, via a graphical user interface (“GUI”) of the mobile device a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product of Ocko. Motivation to do so comes from the knowledge well known in the art that providing, via a graphical user interface (“GUI”) of the mobile device a game entry to a consumer that finds a particular product in a store and scans a product code associated with the particular product would provide a more accurate way to provide a code with 
Walker does not teach wherein the mobile device is operable to scan the product code using a radio frequency signa.
However Haddick teaches wherein the mobile device is operable to scan the product code using a radio frequency signal, and (0076: user may use the glasses equipped with a camera, scanner, QR reader and the like to scan items… scanning an item either virtually, with a scanner associated with the glasses… the user may be presented with a specific map of the store and may be provided with aisle content signs allowing the user to better navigate to items and to better navigate around the retail environment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to include wherein the mobile device is operable to scan the product code using a radio frequency signal of Haddick. Motivation to do so comes from the knowledge well known in the art that wherein the mobile device is operable to scan the product code using a radio frequency signal would help the consumer to find his item or product in an efficient and faster way which would save him time and that therefore make the method/system more efficient.

As to Claim 46, Walker, Ocko, and Haddick teach the non-transitory computer-readable medium according to claim 45.
Walker further teaches wherein the actions of the mobile application comprise presenting to the consumer, via the GUI, an alternative product category from which to select the particular product; (0138: a customer may receive an alternate product).

As to Claim 50, Walker, Ocko, and Haddick teach the non-transitory computer-readable medium according to claim 45.
wherein the actions of the mobile application comprise enabling the consumer to select the particular product via a touch-sensitive screen of the GUI; (0059: The input device 130 may be any device for inputting data, such as a keyboard, a touch screen… a customer to input a selection of a product to the retailer controller 100).


Claim(s) 37-39, 41, 43-44, 47-49, 51, and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., (U.S. Patent Application Publication No. 20030054888) in view of Ocko et al., (U.S. Patent Application Publication No. 20130006734) in view of Haddick et al., (U.S. Patent Application Publication No. 20130127980) in view of Li et al., (Foreign Application Publication No. WO2013095333A1).
	As to Claim 37, Walker, Ocko, and Haddick teaches the mobile device of claim 35.
Walker, Ocko, and Haddick do not teach wherein the particular product is selected based on personal information of the consumer.
However Li teaches wherein the particular product is selected based on personal information of the consumer; (0066: As another example, the referral application may be used to identify matching products in product categories for a consumer. For example, the consumer may see an ACME brand television, without knowing whether it is better than other brands. The referral application may be used to perform a comparison between products within brands or among brands, and provide more intelligent product selection for users.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the particular product is selected based on personal information of the consumer of Li. Motivation to do so comes from the knowledge well known in the art that wherein the particular product is selected based on personal information of the consumer would provide a product that the user would be interested in buying and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 38, Walker, Ocko, Haddick, and Li teach the mobile device of claim 37.
Li further teaches wherein the personal information comprises information representing a social graph of the consumer “social connections”; (0027: obtain information related to the specific product through dynamic information sources such as a social network 140. The social network 140 may provide information related to a particular product or service based on social connections and preferences (for example, a number of friends who "like" a particular product, have reviewed a particular product, or have indicated use of or have otherwise discussed a particular product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the personal information comprises information representing a social graph of the consumer of Li. Motivation to do so comes from the knowledge well known in the art that wherein the personal information comprises information representing a social graph of the consumer would provide a product that the user would be interested in buying and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 39, Walker, Ocko, Haddick, and Li teach the mobile device of claim 37.
Li further teaches wherein the personal information comprises information about one or more members of a social network of the consumer; (0027: The social network 140 may provide information related to a particular product or service based on social connections and preferences (for example, a number of friends who "like" a particular product, have reviewed a particular product, or have indicated use of or have otherwise discussed a particular product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the personal information comprises information about one or more members of a social network of the consumer of Li. Motivation to do so comes from the knowledge well known in the art that wherein the personal information comprises information about one or more members of a social network of the consumer would provide a product that the user would be 

	As to Claim 41, Walker, Ocko, and Haddick teach the mobile device of claim 35.
Walker, Ocko, and Haddick do not wherein the mobile device comprises a camera operable to scan the product code.
However Li teaches wherein the mobile device comprises a camera operable to scan the product code; (0023: the product identifier is obtained from a barcode (for example, in a UPC standard format or in QR format) presented by a product on store shelf 122, which is captured through use of a camera). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the mobile device comprises a camera operable to scan the product code of Li. Motivation to do so comes from the knowledge well known in the art that wherein the mobile device comprises a camera operable to scan the product code would help in determining the identification of the product and that would therefore make the method/system more accurate and user friendly.

	As to Claim 43, Walker, Ocko, and Haddick teach the mobile device of claim 35.
Walker, Ocko, and Haddick does not wherein the GUI is operable to present the particular product according to one or more product characteristics selected from characteristics associated with a plurality of products.
However Li teaches wherein the GUI is operable to present the particular product according to one or more product characteristics selected from characteristics associated with a plurality of products; (0066: As another example, the referral application may be used to identify matching products in product categories for a consumer. For example, the consumer may see an ACME brand television, without knowing whether it is better than other brands. The referral application may be used to perform a comparison between products within brands or among brands, and provide more wherein the GUI is operable to present the particular product according to one or more product characteristics selected from characteristics associated with a plurality of products of Li. Motivation to do so comes from the knowledge well known in the art that wherein the GUI is operable to present the particular product according to one or more product characteristics selected from characteristics associated with a plurality of products would provide a product that the user would be interested in buying and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 44, Walker, Ocko, Haddick, and Li teach the mobile device of claim 43.
Li further teaches wherein GUI is operable to challenge the consumer to associate the one or more characteristics with the preferred product; (0066: As another example, the referral application may be used to identify matching products in product categories for a consumer. For example, the consumer may see an ACME brand television, without knowing whether it is better than other brands. The referral application may be used to perform a comparison between products within brands or among brands, and provide more intelligent product selection for users.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein GUI is operable to challenge the consumer to associate the one or more characteristics with the preferred product of Li. Motivation to do so comes from the knowledge well known in the art that wherein GUI is operable to challenge the consumer to associate the one or more characteristics with the preferred product would provide a product that the user would be interested in buying and that would promote an increase in the sales and would therefore make the method/system more profitable.

As to Claim 47, Walker, Ocko, and Haddick teach the non-transitory computer-readable medium according to claim 45.
wherein the particular product is selected based on personal information of the consumer.
However Li teaches wherein the particular product is selected based on personal information of the consumer; (0066: As another example, the referral application may be used to identify matching products in product categories for a consumer. For example, the consumer may see an ACME brand television, without knowing whether it is better than other brands. The referral application may be used to perform a comparison between products within brands or among brands, and provide more intelligent product selection for users.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the particular product is selected based on personal information of the consumer of Li. Motivation to do so comes from the knowledge well known in the art that wherein the particular product is selected based on personal information of the consumer would provide a product that the user would be interested in buying and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 48, Walker, Ocko, Haddick, and Li teach the non-transitory computer-readable medium according to claim 47.
Li further teaches wherein the personal information comprises information representing a social graph of the consumer “social connections”; (0027: obtain information related to the specific product through dynamic information sources such as a social network 140. The social network 140 may provide information related to a particular product or service based on social connections and preferences (for example, a number of friends who "like" a particular product, have reviewed a particular product, or have indicated use of or have otherwise discussed a particular product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the personal information comprises information representing a social graph of the consumer of Li. Motivation to do so comes from the knowledge well known in the art that wherein the personal information comprises information representing a social graph of the consumer would provide a product that the user would be interested in buying and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 49, Walker, Ocko, Haddick, and Li teach the non-transitory computer-readable medium according to claim 47.
Li further teaches wherein the personal information comprises information about one or more members of a social network of the consumer; (0027: The social network 140 may provide information related to a particular product or service based on social connections and preferences (for example, a number of friends who "like" a particular product, have reviewed a particular product, or have indicated use of or have otherwise discussed a particular product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the personal information comprises information about one or more members of a social network of the consumer of Li. Motivation to do so comes from the knowledge well known in the art that wherein the personal information comprises information about one or more members of a social network of the consumer would provide a product that the user would be interested in buying and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 51, Walker, Ocko, and Haddick teach the non-transitory computer-readable medium according to claim 45.
Walker, Ocko, and Haddick does not wherein the actions of the mobile application comprise enabling the consumer to scan the product code via a camera of the mobile device.
However Li teaches wherein the actions of the mobile application comprise enabling the consumer to scan the product code via a camera of the mobile device; (0023: the product identifier is obtained from a barcode (for example, in a UPC standard format or in QR format) presented by a product on store shelf 122, which is captured through use of a camera). It would have been obvious to wherein the actions of the mobile application comprise enabling the consumer to scan the product code via a camera of the mobile device of Li. Motivation to do so comes from the knowledge well known in the art that wherein the actions of the mobile application comprise enabling the consumer to scan the product code via a camera of the mobile device would help in determining the identification of the product and that would therefore make the method/system more accurate and user friendly.

	As to Claim 53, Walker, Ocko, and Haddick teach the non-transitory computer-readable medium according to claim 45.
Walker, Ocko, and Haddick does not wherein the actions of the mobile application comprise presenting, via the GUI, the particular product according to one or more product characteristics selected from characteristics associated with a plurality of products.
However Li teaches wherein the actions of the mobile application comprise presenting, via the GUI, the particular product according to one or more product characteristics selected from characteristics associated with a plurality of products; (0066: As another example, the referral application may be used to identify matching products in product categories for a consumer. For example, the consumer may see an ACME brand television, without knowing whether it is better than other brands. The referral application may be used to perform a comparison between products within brands or among brands, and provide more intelligent product selection for users.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the actions of the mobile application comprise presenting, via the GUI, the particular product according to one or more product characteristics selected from characteristics associated with a plurality of products of Li. Motivation to do so comes from the knowledge well known in the art that wherein the actions of the mobile application comprise presenting, via the GUI, the particular product according to one or more product characteristics selected from characteristics associated with a plurality of products would provide a product that 

	As to Claim 54, Walker, Ocko, Haddick, and Li teach the non-transitory computer-readable medium according to claim 53.
Li further teaches wherein the actions of the mobile application comprise challenging the consumer to associate the one or more characteristics with the preferred product; (0066: As another example, the referral application may be used to identify matching products in product categories for a consumer. For example, the consumer may see an ACME brand television, without knowing whether it is better than other brands. The referral application may be used to perform a comparison between products within brands or among brands, and provide more intelligent product selection for users.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker, Ocko, and Haddick to include wherein the actions of the mobile application comprise challenging the consumer to associate the one or more characteristics with the preferred product of Li. Motivation to do so comes from the knowledge well known in the art that wherein the actions of the mobile application comprise challenging the consumer to associate the one or more characteristics with the preferred product would provide a product that the user would be interested in buying and that would promote an increase in the sales and would therefore make the method/system more profitable.

	NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “QR code-enabled virtual stores support merchants’ mobile shopping strategies” describes “Retailers such as Walmart and Peapod continue to embrace QR codes to support virtual stores that highlight how easy it is for on-the-go consumers to purchase everyday items via their smartphones. QR codes make sense for these initatives because many consumers know what a QR code is and that they can scan one with their smartphone to link to an online site. Still, sales are not always the objective here – .
	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20030195818A1 teaches similar invention which describes FIG. 9 is a flowchart providing a more detailed representation of one manner in which the system 10 may provide relevant product information to customers within retail establishment 12. In step 402, the customer instructs DSA 14 to scan the product identification code affixed to an item of interest. In the exemplary embodiment the customer provides this instruction by depressing scan key 45, although the instruction could also be provided through other conventional techniques (e.g., by choosing an option on a menu generated by web browser 72 and displayed by interactive touch screen 28). In response to the instruction, operations program 67 causes scanning unit 30 to scan the item of interest and store the scanned code within input buffer 70. The operations program 67 may then prompt the customer via interactive display 28 as to the type of information that is desired to be obtained (step 406). For example, if the customer requests information of a type stored within product database 120, then operations program 67 issues a request for such information from the central host facility 16 using the scanned code as an index into product database 120 (step 408). The central host facility 16 then provides this information to the interactive touch display screen 28 (step 410) for display to the customer. This information may include, for example, price, product description, links or references to compatible products, and product availability information. The content of the information provided to the customer during the preceding operation may also be .

Response to Arguments
6.	Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims amendments would overcome the 101 rejection.	Examiner respectfully disagrees. As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of scan a product code and provide a map of the store when the consumer is within the store which is grouped within the concept of Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to scan a product code 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to scan a product code and provide a map of the store when the consumer 

B.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.	
		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621